DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-12 are pending.  Claims 1-5 are subject to examination in this Office action.  Claims 6-12 are withdrawn (non-elected).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claim 1 recites “a female dog” and “a male dog”.  In the Response filed on 8 February 2021, Applicant proffers a dictionary definition for the word “dog” encompassing hooked or U-shaped metallic devices.  However, the written description does not contain any disclosure defining the claimed dog as a hooked or U-shaped device.  Moreover, the drawings do 
Regarding claim 2, what is the term “interdigitatable” intended to mean?
	Accordingly, the examined claims will be interpreted as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Norris (U.S. Patent No. 3,567,260).
Regarding independent claim 1, as best understood, Norris describes a joining system for connecting a first building construction member and a second building construction member, comprising: 
a female dog (13, 14) that is connectable to the first building construction member and comprises a first female dog receiving surface (13) and a second female dog receiving surface (14), wherein the first and second female dog receiving surfaces face away from each other and 
a male dog (15) that is connectable to the second building construction member and comprises a first male dog clamping surface (upper surface of 15) and a second male dog clamping surface (lower surface of 15), wherein the first and second male dog clamping surfaces face each other, wherein a portion (Fig. 3) of the male dog is insertable through the male dog pass-through aperture (between 13 and 14) and is moveable in a first lateral direction to clamp the female dog (see e.g., Figs. 1-6); and 
a locking arrangement (15c, 16, 17) comprising a first locking structure (16) on the female dog and a second locking structure (15c, 17) on the male dog, wherein the first locking structure is engageable with the second locking structure to permit movement of the male dog in the first lateral direction to increase a clamping force of the male dog on the female dog, and to inhibit movement of the male dog in a second lateral direction that is opposite the first lateral direction (see e.g., Figs. 1-6).

Regarding claim 2, wherein the first locking structure comprises a plurality of female dog teeth on the first female dog receiving surface and the second locking structure comprises a plurality of male dog teeth on the first male dog clamping surface, wherein the female dog teeth and male dog teeth are interdigitatable with each other in an axial-lateral plane (see e.g., Figs. 1-6).

Regarding claim 3, wherein the first locking structure comprises a pawl on the female dog, wherein the second locking structure comprises a plurality of male dog teeth, wherein the 

Regarding claim 4, wherein the female dog comprises a female dog base plate that extends laterally and a female dog projection plate that extends perpendicularly to the female dog base plate, and wherein the male dog comprises a male dog base plate that extends laterally and a male dog projection plate that has perpendicularly to the male dog base plate (see e.g., Figs. 1-6).

Regarding claim 5, wherein the first female dog receiving surface is on the female dog projection plate and the second female dog receiving surface is on the female dog base plate, and wherein the first male dog clamping surface is on the male dog projection plate and the second male dog clamping surface is on the male dog base plate (see e.g., Figs. 1-6).

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as anticipated by DE 2425837 A1.
Regarding independent claim 1, as best understood, DE '837 describes a joining system for connecting a first building construction member and a second building construction member, comprising: 
a female dog (1) that is connectable to the first building construction member and comprises a first female dog receiving surface (lower face of aperture 2) and a second female dog receiving surface (upper face of aperture 2), wherein the first and second female dog receiving surfaces face away from each other and are adjacent to a male dog pass-through aperture (2) that defines an aperture axis (see e.g., Figs. 1-2); 
a male dog (5, 6) that is connectable to the second building construction member and comprises a first male dog clamping surface (5) and a second male dog clamping surface (6), wherein the first and second male dog clamping surfaces face each other, wherein a portion (16) 
a locking arrangement (8 and 19) comprising a first locking structure (7 and 21) on the female dog and a second locking structure (14 and 20) on the male dog, wherein the first locking structure is engageable with the second locking structure to permit movement of the male dog in the first lateral direction to increase a clamping force of the male dog on the female dog, and to inhibit movement of the male dog in a second lateral direction that is opposite the first lateral direction (see e.g., Figs. 1-2).

Regarding claim 2, wherein the first locking structure comprises a plurality of female dog teeth on the first female dog receiving surface and the second locking structure comprises a plurality of male dog teeth on the first male dog clamping surface, wherein the female dog teeth and male dog teeth are interdigitatable with each other in an axial-lateral plane (see e.g., Figs. 1-2).

Regarding claim 3, wherein the first locking structure comprises a pawl on the female dog, wherein the second locking structure comprises a plurality of male dog teeth, wherein the locking arrangement further comprises a pawl biasing member that urges the pawl towards engagement with the male dog teeth (see e.g., Figs. 1-2).

Regarding claim 4, wherein the female dog comprises a female dog base plate that extends laterally and a female dog projection plate that extends perpendicularly to the female dog base plate, and wherein the male dog comprises a male dog base plate that extends laterally and a male dog projection plate that has perpendicularly to the male dog base plate (see e.g., Figs. 1-2).



Response to Arguments
Applicant’s arguments filed on 8 February 2021 have been fully considered but they are not persuasive of error for at least the following reasons.
Applicant asserts that Norris’ joining system does not join structural or load-bearing members of a building such as SIPs.  This assertion is not commensurate in scope with the examined claims, as the building construction members recited in the examined claims are not limited to structural or load-bearing members of a building such as SIPs.
Applicant asserts that Norris does not have a male dog and female dog which engage with each other.  This assertion is misdirected, as it is based on a narrow interpretation of the terms male dog and female dog encompassing hooked or U-shaped devices.  As discussed in the clarity rejection set forth above, in the Examiner’s view, the written description and drawings do not support such a narrow interpretation of these terms.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Refer to the attached Form PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Authorization for Email Communication – In the event Applicant wishes to communicate with the Examiner via electronic mail, written authorization should be provided in Applicant’s next response.  See MPEP § 502.03.  The following is a sample authorization form which may be used by Applicant:
Recognizing that Internet communications are not secure, we hereby authorize the USPTO to communicate with any authorized representative concerning any subject matter of this application by electronic mail.  We understand that a copy of these communications will be made of record in the application file.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY MINTZ/Primary Examiner, Art Unit 3635